DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-9, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Desclos (US 2018/0131990) in view of Basavarajappa (US 2021/0297166).

2.	As per claim 1, Desclos teaches a method for distributing over the air (OTA) content, the method comprising: detecting connection of an OTA antenna system capable of receiving an OTA signal comprising media content at a plurality of channels to a network access point via a removable connection (Desclos, ¶0053. Furthermore, it is well known in the art that OTA are a system capable of receiving OTA signal at a plurality of channels in order to detect transmitted signal in different frequency channels over the air -see Basavarajappa US 2021/0297166 for example ¶0016. Therefore, taking the combined teaching of Desclos and Basavarajappa as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention to implement the instant limitation for the benefit of improving the quality of received OTA signals by adjusting to the plurality of signals.), the OTA antenna system comprising a modal antenna configurable in a plurality of antenna modes, each antenna mode associated with a distinct radiation pattern (Desclos, ¶0053); communicating a control signal from the network access point (Desclos, Fig. 8 item 20) to the OTA antenna system via the removable connection to configure the modal antenna in a selected antenna mode of the plurality of antenna modes for a selected channel of the plurality of channels, the selected mode determined based at least in part on the selected channel (Desclos, Fig. 8 item 21 and related text) ; receiving a signal associated with media content of the selected channel from the OTA antenna system via the removable connection (Desclos, ¶0053); and communicating the media content of the selected channel via a network communication link to a client device.

3.	Claim 7 is similarly analyzed as claim 1 for obviousness reasons discussed above.

4.	As per claim 2, Desclos in view of Basavarajappa teaches the method of claim 1, further comprising establishing a database of weighting factors respective to each of the plurality of antenna modes and each of the plurality of channels, wherein the selected mode is determined based at least in part on the database of weighting factors, and wherein establishing the database of weighting factors (Basavarajappa, ¶0054 - 0058) comprises, for each channel of the plurality of channels: tuning the OTA antenna system to the channel; for each antenna mode of the plurality of antenna modes: communicating a control signal from the network access point to the OTA antenna system via the removable connection to configure the modal antenna in the antenna mode (Desclos, ¶0053); obtaining a channel quality indicator associated with the channel and with the antenna mode; determining a weighting factor associated with the channel and with the antenna mode based at least in part on the channel quality indicator associated with the channel and with the antenna mode (Basavarajappa, ¶0054 - 0058); and storing the weighting factor in the database respective to the channel and the antenna mode (Basavarajappa, ¶0054 - 0058).
5.	As per claim 3, Desclos in view of Basavarajappa teaches the method of claim 1, further comprising: registering one or more tuners capable of being tuned to the plurality of channels, determining one or more available networks accessible by the one or more tuners (Basavarajappa, ¶0019); determining one or more available services from the one or more available networks; and mapping the one or more available services to the plurality of channels (Basavarajappa, ¶0018).
6.	As per claim 4, Desclos in view of Basavarajappa teaches the method of claim 1, further comprising, prior to communicating the control signal, receiving, from the client device, a channel change event indicative of a user request to change channels from a prior channel to the selected channel (Basavarajappa, ¶0020).
7.	As per claim 5, Desclos in view of Basavarajappa teaches the method of claim 1, wherein the removable connection comprises a universal serial bus (USB) connection (Desclos, ¶0053).
8.	As per claim 6, Desclos in view of Basavarajappa teaches the method of claim 1, wherein the network communication link comprises an 802.11 network communication link (Desclos, ¶0053).
9.	As per claim 8, Desclos in view of Basavarajappa teaches the method of claim 7, wherein determining the selected mode of the plurality of antenna modes comprises: accessing a database of weighting factors for each of the plurality of antenna modes and for each of the plurality of channels; and determining a selected mode based at least in part on the database of weighting factors (Basavarajappa, ¶0054 - 0058).
10.	Claim 17 is similarly analyzed as claims 8-9 for obviousness reasons discussed above.
11.	As per claim 9, Desclos in view of Basavarajappa teaches the method of claim 8, wherein determining the selected mode of the plurality of antenna modes comprises determining the selected mode based at least in part on a plurality of quality scores respective to the plurality of antenna modes, each of the plurality of quality scores based at least in part on a respective weighting factor of associated with a respective mode and with the selected channel, wherein the respective weighting factors are stored in the database of weighting factors (Basavarajappa, ¶0054 - 0058).
12.	Claim 18 is similarly analyzed as claims 7-9 for obviousness reasons discussed above.
13.	As per claim 13, Desclos in view of Basavarajappa teaches the method of claim 7, wherein determining a selected channel of the plurality of channels comprises receiving, from the client device, a user selection of the selected channel (Basavarajappa, ¶0054 - 0058)..
14.	As per claim 14, Desclos in view of Basavarajappa teaches the method of claim 13, wherein the user selection of the selected channel comprises a channel change event indicative of a user request to change channels from a prior channel to the selected channel (Basavarajappa, ¶0054 - 0058)..
15.	As per claim 15, Desclos in view of Basavarajappa teaches the method of any of claim 7, wherein the removable connection comprises a universal serial bus (USB) connection (Desclos, ¶0053).
16.	As per claim 15, Desclos in view of Basavarajappa teaches the method of any of claim 7, wherein the network communication link comprises an 802.11 network communication link (Desclos, ¶0053).
17.	As per claim 20, Desclos in view of Basavarajappa teaches the antenna system of any of claim 17, wherein the removable connection comprises a universal serial bus (USB) connection (Desclos, ¶0053).
Allowable Subject Matter
18.	Claims 10-12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637